PER CURIAM
Husband appeals a judgment awarding wife attorney fees and costs. He also appeals a separate judgment denying his own petition for an award of costs and attorney fees on the ground that the petition was not timely filed. Husband contends that wife is not entitled to fees and that, in any event, the award is excessive.
Wife responds that the trial court correctly awarded her attorney fees and costs. She concedes, however, that the trial court erred in declining to consider husband’s petition for fees and costs. Wife agrees that, in fact, the petition was timely filed.
We accept the concession. We therefore reverse the judgment rejecting husband’s petition for an award of attorney fees and costs and remand for reconsideration of the petition on the merits. Because we cannot determine whether a decision on husband’s petition would have affected the outcome of wife’s petition, we vacate and remand that judgment as well, expressing no opinion on the merits of the court’s ruling.
Judgment denying appellant’s petition for attorney fees and costs reversed and remanded; judgment awarding respondent attorney fees and costs vacated and remanded.